Title: To James Madison from George Davis, 7 August 1807
From: Davis, George
To: Madison, James



Sir.
Tripoli 7. August 1807.

I am waiting with much impatience, the arrival of some vessel of war for the purpose of transporting the family of Hamet Caramanli.  In my letter of the 2. of June I mentioned the doubts which the Minister had expressed as to the extent of my orders; the detention of the family, and more particularly the return of the Brig Hornet without permission to take them has renewed this suspicion; and those with whom the Bashaw communicates most freely, assure me, that he believes the measures to be disapproved of by the Commodore.
The Bashaw’s character is not unknown at the seat of government.  There are certain moments in which timidity marks every action; and others in which he is alike deaf to reason and blind to his own interest.  When under the influence of the latter he is cruel and sanguinary, and, at such a moment, no exertion of mine could save the unfortunate children of the Ex-Bashaw.
The frequent revolts in the distant provinces by the avowed friends of Hamet, a disaffection to his person even in the city, and the remembrance of past events, keep his suspicions awake respecting the exile: for I can assure you, Sir, with the strongest truth, that the representations which have been made of the insignificancy of his friends in this Kingdom are very far from being correct.
It is these circumstances which may probably keep the Bashaw in a state of peace with all the Christian powers.  Poverty would drive him to war if a sense of his own weakness, and adverse circumstances at home did not check him.
The vicinity of Malta to this port, with which alone it has any commerce, and the strong maritime force of Great Britain in these seas, give her the precedency with this Regency.
France, at this moment, is not so much indebted to her own power as to the Minister Dghies, for the consequence she enjoys here.  He has passed some years to advantage in that country and is unfeignedly attached to it’s interests.  His oracle is the French Consul.
Denmark is the only power to which the Bashaw can now turn his attention; it is very uncertain whether his demands will be accorded to the extent mentioned in my last, but I have no doubt of the affair being amicably arranged.
This Kingdom has been on the decline for many years, and the American war has given it a more severe blow than was believed.  On this, the strongest of foundations, we may build our consequence, and our security, for peace.  I have the honor to be, With great respect & consideration, Your Mo: Obt. servt.

George Davis

